                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

M & G USA CORPORATION, et al.,1                                 Case No. 17-12307 (BLS)

                                    Debtors.                    (Jointly Administered)

                                                                Ref. Docket No. 1849

    CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
        TENTH MONTHLY APPLICATION OF CRAIN CATON & JAMES FOR
     ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
    REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
       FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH AUGUST 31, 2018

         The undersigned hereby certifies that, as of the date hereof, other than as set forth below,

he has received no answer, objection, or other responsive pleading to the Tenth Monthly

Application of Crain Caton & James (“Crain Caton”) for Allowance of Compensation for

Services Rendered and for Reimbursement of Expenses as Special Counsel to the Debtors for the

Period from August 1, 2018 Through August 31, 2018 (Docket No. 1849) (the “Application”)

filed on September 11, 2018 with the U.S. Bankruptcy Court for the District of Delaware (the

“Court”).

         Pursuant to the Notice of the Application, objections to the Application were to be filed

and served no later than October 2, 2018, at 4:00 p.m. prevailing Eastern Time.




1
         The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
         numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
         G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
         & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
         USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
         American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
         Road, Suite 240, Houston, Texas 77067.

                                                           1
       The undersigned further certifies that he has caused the review of the Court’s docket in

this case and no answer, objection, or other responsive pleading to the Application appears

thereon.

               In accordance with the Court’s Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

are authorized to pay Crain Caton $92,724.40, which represents 80% of the fees ($115,905.50),

and $267.05, which represents 100% of the expenses requested in the Application, for the period

August 1, 2018 through August 31, 2018, upon the filing of this certificate and without the need

for entry of a Court order approving the Application.

Dated: October 3, 2018                          PACHULSKI STANG ZIEHL & JONES LLP

                                                /s/ Joseph M. Mulvihill
                                                Laura Davis Jones (DE Bar No. 2436)
                                                James E. O'Neill (DE Bar No. 4042)
                                                Joseph M. Mulvihill (DE Bar No. 6061)
                                                919 N. Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Telephone:     (302) 652-4100
                                                Facsimile:     (302) 652-4400
                                                Email:         ljones@pszjlaw.com
                                                               joneill@pszjlaw.com
                                                               jmulvihill@pszjlaw.com

                                                and

                                                JONES DAY

                                                Scott J. Greenberg
                                                Stacey L. Corr-Irvine
                                                250 Vesey Street
                                                New York, NY 10281
                                                Telephone:     (212) 326-3939
                                                Facsimile:     (212) 755-7306
                                                Email:         sgreenberg@jonesday.com
                                                               scorrirvine@jonesday.com



                                                2
and

Carl E. Black
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone: (216) 586-7035
Facsimile:    (216) 579-0212
Email:        ceblack@jonesday.com

Co-Counsel for the Debtors and Debtors in
Possession




3
